Judge Owsley
delivered the opinion of the court.
This is an appeal from an order of the county court, giving Cogar leave to build a mill.
' r The questions presented for the consideration of this court grow out of objections taken to the inquisition.
It is contended, 1st, that the inquisition should have set forth specifically the charge given bv the sheriff to r - o n -1 jury.
.... . . And 2diy, the inquisition is supposed to be defective not stating the height of the dam designed to be erected.
Títere is no question but the sheriff should have charged the jury in pursuance to the requisitions of the act regulating such proceedings, but having returned an inquisition containing a response to every enquiry which the jury should have been charged to make, the sheriff should be presumed to have done his duty in charging the jury according to the requisitions of (he law.
And with respect to the dam, it may, m most cases, be proper as a mean to estimate the probable damage to others, for the jury to fix upon its height; but in the present case, 3S Cogar, the appellant, appears not only to own the land on both sides of the stream whereon the mill is proposed (o be'erected, but from thence to the head of the sircara also, the interest of others cannot have rendered it expedient for the jury to fix upon the height of the dam , and as the law is silent upon the subject, the inquest should not, on that ground, be qunshcU
_ The order of the county court, must be affirmed with cost.